Filed 11/8/21 In re A.O. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 In re A.O. et al., Persons                                    B313351
 Coming Under the Juvenile                                     (Los Angeles County
 Court Law.                                                    Super. Ct. Nos.
                                                               CK65234E–G)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 G.G.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County. Pete R. Navarro, Judge Pro Tempore. Affirmed.
      William Hook, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Principal
Deputy County Counsel, for Plaintiff and Respondent.
      __________________________________________

      In this juvenile dependency appeal, G.G. (mother)
challenges the juvenile court’s order summarily denying her
Welfare and Institutions Code section 388 petition for
modification. Mother argues she presented sufficient evidence
warranting a hearing on her petition. We disagree and affirm.
                         BACKGROUND
1.    The Family
      Mother has six children with E.O. (father). Although in
late 2016 when the underlying proceedings began, all six children
were involved in the case, this appeal involves only the three
youngest children—two sons, one of whom was 10 years old when
the case began (older son) while the other was eight years old
(youngest son), and one daughter, who was nine years old when
the case began (daughter).
2.    Previous Dependency Proceedings
      The family is no stranger to the dependency system. Prior
to the current proceedings, and dating back to 2004, over 50
referrals regarding the family had been made to the Los Angeles
County Department of Children and Family Services
(Department). During that time, the juvenile court sustained two
separate Welfare and Institutions Code section 300 petitions




                               2
involving the family.1 In 2006, the juvenile court sustained a
section 300 petition as to the children’s half sister (finding
mother had physically abused her) but dismissed the petition as
to mother and father’s four oldest children (their younger
children had not yet been born). The family received
reunification services and although mother and father eventually
reunited with their children, mother did not reunite with her
daughter, the children’s half sister. The juvenile court granted
sole physical and legal custody of the half sister to her father.
       In 2009, the juvenile court sustained a second section 300
petition, finding mother and father engaged in domestic violence,
father physically abused the two oldest sons, and mother failed to
protect the two oldest sons. The juvenile court removed the
children from their parents’ custody and ordered family
reunification services. After one year, the juvenile court
terminated reunification services and ordered the children’s
placements be kept confidential from their parents. Nonetheless,
seven months later, the juvenile court granted mother’s and
father’s separately filed section 388 petitions and reinstated
reunification services for the family. Mother’s services included
individual therapy, couples therapy, and family therapy. The
family reunited and, in late 2012, the juvenile court terminated
its jurisdiction.
3.     Current Proceedings
       In March 2017, the Department filed another section 300
petition on behalf of the children, which petition the Department
amended in September 2017 (petition). On November 20, 2017,
the juvenile court sustained the petition as amended and

      1 Undesignated statutory references are to the Welfare and
Institutions Code.




                                3
declared the children dependents of the court. The sustained
allegations of the petition stated the children were at risk of
serious physical harm due to the parents’ inability to care for the
mental and emotional health of the three oldest children,
domestic violence between the parents, and failure to protect the
oldest daughter from sexual abuse by an uncle. The juvenile
court ordered family reunification services for the parents.
Mother was ordered to participate in a domestic violence support
group for victims, parenting classes, and individual counseling.
She was granted monitored visits with the children.
      a.     Termination of Reunification Services
      One year later, the juvenile court found mother’s
compliance with her case plan had been insufficient. On
December 3, 2018, the court terminated mother’s reunification
services. In May 2019, the juvenile court also terminated father’s
reunification services and set the case for a permanency planning
hearing. Mother continued to have monitored visits with the
children.
      b.     Post-Reunification Period
      By the end of 2019, mother’s visits with the children had
been inconsistent. Mother did not visit the children between the
end of April and beginning of August 2019. The parents told the
children the Department was denying them visits when in fact
the parents refused to visit unless all the children were
transported together to the Department’s Torrance office (the
children’s placements were not in the Torrance area). In
addition, mother’s behavior during visits was inappropriate. For
example, she asked why the children did not want to call her on a
regular basis. At times, daughter avoided mother during visits
and sometimes the youngest son’s behavior deteriorated after




                                4
visits. Also, at some point, the parents bought cell phones for the
children through which the parents contacted the children and
discussed the dependency case, all of which violated court orders.
       In November 2019, the Department reported the children
were doing well in their respective foster placements. Daughter
and the two younger sons each had been assigned a court-
appointed special advocate (CASA), who met with their assigned
minor monthly and helped to facilitate sibling visits.
Nonetheless, the Department noted the “parents continue to ask
that the children be moved [to different placements] even though
the children are safe and thriving in their current placements.”
       In January 2020, the CASA for daughter and the CASA for
youngest son each submitted a report for the court. Daughter’s
CASA reported daughter (then 12 years old) recently had stated
she wished “to remain in foster placement rather than go home to
her Mother.” Although previously daughter had indicated she
wanted to return to mother’s care, daughter stated she
“ ‘understands now’ that her parents don’t always do the right
thing and that she should stay where she is doing the best.” She
said she was “happy and feels stable and well taken care of in her
foster placement . . . she does not want to go home.” Daughter
used her pocket money to buy gifts for her foster mother. The
CASA for the youngest son reported the child (then 11 years old)
was doing very well in his foster placement. However, his visits
with mother had been inconsistent and “led to confusion and
outbursts . . . as they have not been positive experiences.”
       A few months later, the Department confirmed that the
oldest daughter—who was at the time almost 18 years old and
had eluded the Department for months—was in fact staying with
mother and having unmonitored visits with father, all against




                                 5
court orders. The Department noted this demonstrated the
parents had “very little regard for [the] court’s orders and the
well-being of their children.”
       In May 2020, the Department submitted a report for the
court. The Department reported that although mother recently
had been visiting consistently with the children, the onset of the
pandemic and California’s “Safer at Home” regulations required
mother’s visits to transition to video calls. In addition, it was
reported daughter had become resistant to visiting with mother
and often refused to attend the video calls. Mother believed a
Department social worker and daughter’s foster mother were
“ ‘brainwashing’ ” daughter or intentionally hiding something
from mother. The Department also reported the children did not
always want to have telephone calls with their parents, stating,
“Throughout the entirety of this open case, the foster parents
have all reported difficulty in having the children make regular
phone calls with their parents. [Mother] files complaints with
the Board of Supervisors or the [Department social worker] about
these calls not being made enough. Despite constant efforts by
the [social worker] and the foster parents to encourage the
children to call their mother on a regular basis, the foster parents
continue to report that phone calls are a challenge.”
       The Department also reported the children were doing well
in their foster placements and had “formed healthy attachments
to the caregivers and their families.” Although the children
stated they were happy and well cared for in their placements,
their parents “continue[d] to ask that the children be moved” and
“when the children voice[d] their feelings to their parents, the
parents accuse[d] the children of being brainwashed and
ungrateful.” Daughter’s foster mother indicated she would




                                 6
consider legal guardianship for daughter but the parents’ visits
were “an impediment to the family considering whether to
provide permanency.” The youngest son’s foster mother reported
she continued to see a decline in the child’s behavior after he
visited with his parents. The Department noted, “Despite the
length of this open case, the parents have not been able to take
any accountability for actions and how these actions impact their
children.”
       c.    Reduction in Mother’s Visitation
       In late 2020, the Department sought to reduce mother’s
court-ordered visitation with the children. The Department filed
an ex parte application and section 388 petition asking the
juvenile court to change its visitation order for mother from two
visits a week for two hours to two visits a month for two hours.
The Department explained that for approximately five months in
mid-2020 mother did not visit with her youngest son or daughter,
sometimes because mother did not request a visit and other times
because daughter and the youngest son did not want to
participate in a visit with mother.2 During that time, daughter
and the youngest son “focused on their services and treatment
and appeared to be stabilized despite the pandemic’s
restrictions.” The Department stated, “It appears that distance
between visits and contact with their mother helped stabilize
their routine and deterred the mother from having as much [of]
an emotional impact on the children as she usually has.”
       Beginning in September 2020, however, mother began
visiting in person with the children again and the Department

     2  The Department’s application does not discuss the older
son. It is unclear whether mother visited him during the same
time period.




                                7
and the children’s foster families began to see negative changes
in the children’s behavior. For example, daughter expressed
suicidal thoughts and was briefly hospitalized, both daughter and
the youngest son cursed at a Department social worker (which
reportedly was out of character for them), and daughter refused
both therapeutic services and meetings with her therapist and
psychiatrist. The Department reported that, during visits, the
children appeared more interested in receiving money from
mother than visiting with her, and mother showed a disregard for
court orders, rules and guidelines by, for example, discussing the
case with the children. In late October 2020, daughter’s therapist
identified “ ‘contact with family’ ” as a stressor for daughter. The
youngest son’s foster mother reported “notable changes in [the
child’s] behavior since in person visits with Mother . . . resumed.”
       The Department also reported the children’s contact with
mother disrupted their foster placements. Daughter’s foster
mother stated after daughter restarted communication with
mother and the oldest daughter (now an adult), daughter began
making false accusations against the foster mother. As a result,
daughter’s foster mother requested a change of placement for
daughter and daughter was removed from her foster home. The
Department noted this was the third time a foster parent had
wanted “to keep [daughter], but could no longer due to the
mother’s interference.” Previously, daughter “admitted to
purposefully sabotaging [an earlier] placement after being
encouraged by her mother to make false accusations.” After
being moved a third time, daughter expressed anger with
“mother and her sister for putting her in this situation.”
Similarly, the youngest son’s caregivers, with whom he had lived
for three years, indicated they were not interested in adoption in




                                 8
part because of mother’s “pattern of behavior in reporting on the
caregivers’ allegations of abuse that were unfounded.” “[T]he
possibility of visits being decreased or terminated have helped
Foster Parent . . . reconsider having the [youngest son] remain
under her care and custody.”
      The Department believed the children’s contact with
mother and their oldest sister was “having a negative impact on
the children’s safety and stability, specifically with [daughter].”
The Department claimed “the frequent contact that the children
have with their mother on a weekly basis is detrimental to their
stability and emotional well-being as the children struggle
between choosing their mother’s or their caregiver’s sides.”
Daughter’s CASA similarly reported she had “long felt
[daughter’s] Mother has interfered with her permanent stability”
and “there is nothing of value being added to [daughter’s] life
through contact with her Mother.” The youngest son’s CASA
asked that visits with mother be temporarily suspended until his
placement was stabilized.
      On January 4, 2021, after holding a hearing on the
Department’s request to decrease mother’s visitation, the juvenile
court granted the Department’s section 388 petition. The court
reduced mother’s visits to “phone contact every other week for 30
minutes per visit.”
      d.     Mother’s Section 388 Petition
      Two months later, on March 5, 2021, Mother filed a section
388 petition, asking the juvenile court to modify its December
2018 order terminating her reunification services. Specifically,
mother sought “in-person visit[s] and more family reunification
services.” In her petition, mother stated she completed her case




                                9
plan and continued “to make progress with my therapist on case
issues.” She also stated she had a stable job and housing.
      Mother included with her petition a January 29, 2021 letter
from her therapist. In his letter, the therapist noted he had met
with mother 25 times since May 2019 and mother had never
missed an appointment with him. He stated mother had
completed her treatment goals, which he listed as resolving
issues related to anxiety and having her children in foster care,
developing “effective interactional skills with her children and
heal[ing] fractures in those relationships,” providing a stable
living environment for her and her children, learning “boundary-
setting techniques,” and further understanding domestic violence
and how to protect her children from it. The therapist explained
mother had maintained both consistent employment for no less
than two years as well as a stable home environment. He said
mother’s “parental strengths have increased” and she was
“excited about the possibility of resuming her parental role and is
only experiencing a little anxiety about the return of her
children.” Mother’s therapist recommended that mother “begin a
reunification process with her children and . . . have a designated
number of family sessions with them while in foster care to
strengthen the bond between herself and the children.
Coparenting sessions might also be a consideration.”
      The Department urged the juvenile court to deny mother’s
section 388 petition. The Department stated mother had “yet to
alleviate the issues that brought her and her family to the
attention of the Department.” Among other things, the
Department noted, “During in-person visits, Mother would
negatively influence [the children] to lie about their caregivers
causing the children to be replaced from foster home to foster




                                10
home. Mother having in-person visits prevents the children from
reaching permanency. For example, [the older son] stated,
‘What? That my mom is a bad influence? That she would tell
[the youngest son] to say things that weren’t really happening?
Yeah, she did all that.’ ” The Department also explained
daughter and the youngest son “no longer want to participate in
visits with [mother]. Children have expressed they do not want
to see Mother. [The youngest son] has been able to express that
visits negatively affect his mood.” The youngest son’s CASA also
reported, since mother’s visitation had been reduced, the
youngest son often declined to participate in phone visits with
her and “[b]oth his behavior and his relationship with [his foster
mom] and family [have] improved.”
       On March 22, 2021, the juvenile court held a hearing to
determine whether mother’s section 388 petition warranted a
hearing on the merits. At the hearing, counsel for mother stated
mother had “been working on her issues in individual counseling”
and argued it would be “in the best interest of [the children] to
reunify with their family.” On the other hand, counsel for the
children argued mother’s section 388 petition failed to present
prima facie evidence warranting a hearing on the merits.
Counsel stated, “Mother’s circumstances are changing at best”
and claimed the requested modification would not be in the
children’s best interests. Counsel for the children noted the
children did “not want to visit their mother and they are
ambivalent about seeing her at best.” Counsel for the
Department also argued mother failed to present prima facie
evidence warranting a hearing on the merits. In addition, the
Department noted the proceedings were “far past reunification”
and the proper focus was the children’s permanence. Finally, the




                               11
children’s CASA’s believed it was not in the children’s best
interests to resume reunification services with mother or to
disrupt the relative stability they were experiencing.
       After hearing counsels’ statements, the court denied
mother’s section 388 petition without a hearing on the merits,
finding both that mother had not internalized or benefited from
therapeutic tools she had learned during therapy and it was not
in the children’s best interests to grant a hearing on the petition.
4.     Appeal
       Mother appealed the juvenile court’s March 22, 2021 order.
                           DISCUSSION
       Mother argues the juvenile court erred when it summarily
denied her section 388 petition without holding a hearing on the
merits. Mother claims the court should have granted a hearing
on her section 388 petition because she made a prima facie
showing both of changed circumstances and that the requested
modification would be in the children’s best interest. As
discussed below, we find no error.
1.     Applicable Law and Standard of Review
       “After the termination of reunification services, the
parents’ interest in the care, custody and companionship of the
child are no longer paramount. Rather, at this point ‘the focus
shifts to the needs of the child for permanency and stability.’ ”
(In re Stephanie M. (1994) 7 Cal.4th 295, 317.) “ ‘The burden
thereafter is on the parent to prove changed circumstances
pursuant to section 388 to revive the reunification issue. Section
388 provides the “escape mechanism” that . . . must be built into
the process to allow the court to consider new information.’ ” (In
re Zacharia D. (1993) 6 Cal.4th 435, 447.) “Even after the focus
has shifted from reunification, the scheme provides a means for




                                 12
the court to address a legitimate change of circumstances while
protecting the child’s need for prompt resolution of his custody
status.” (In re Marilyn H. (1993) 5 Cal.4th 295, 309.) Thus,
“after reunification services have terminated, a parent’s [section
388] petition for either an order returning custody or reopening
reunification efforts must establish how such a change will
advance the child’s need for permanency and stability.” (In re
J.C. (2014) 226 Cal.App.4th 503, 527.) The parent’s best
interests “are simply no longer the focus.” (Ibid.)
       The juvenile court is not required to hold a full hearing on a
section 388 petition. “The parent seeking modification must
‘make a prima facie showing to trigger the right to proceed by
way of a full hearing. [Citation.]’ [Citations.] There are two
parts to the prima facie showing: The parent must demonstrate
(1) a genuine change of circumstances or new evidence, and that
(2) revoking the previous order would be in the best interests of
the children. [Citation.] If the liberally construed allegations of
the petition do not show changed circumstances such that the
child’s best interests will be promoted by the proposed change of
order, the dependency court need not order a hearing.” (In re
Anthony W. (2001) 87 Cal.App.4th 246, 250.)
       “We review the juvenile court’s summary denial of a section
388 petition for abuse of discretion.” (In re Anthony W., supra, 87
Cal.App.4th at p. 250.) “ ‘ “The appropriate test for abuse of
discretion is whether the trial court exceeded the bounds of
reason. When two or more inferences can reasonably be deduced
from the facts, the reviewing court has no authority to substitute
its decision for that of the trial court.” ’ ” (In re Stephanie M.,
supra, 7 Cal.4th at pp. 318–319.)




                                 13
2.     No Abuse of Discretion
       We conclude mother failed to make a prima facie showing
of either changed circumstances or that the requested
modification would be in the children’s best interests.
       First, at best mother’s petition shows changing
circumstances rather than a “genuine change” of circumstances.
Certainly, mother took appropriate and laudable steps by
meeting consistently with her therapist for close to two years.
Nonetheless, mother’s conduct during that same time period
belies her claim of changed circumstances and, in particular, her
claim she gained “tremendous” and “significant insight into the
family’s problems.” The record reveals mother did not use tools
and strategies learned in therapy during visits—whether in
person or otherwise—with her children. Despite years of
therapy, mother continued negatively to influence her children
by, for example, pressuring them to make false accusations
against, or otherwise behave poorly with, their foster families.
As the juvenile court stated, mother had been unable “to benefit
[from] or internalize any of [the] therapeutic tools” she learned.
Mother failed to present prima facie evidence of changed
circumstances.
       Second, mother failed to demonstrate her requested
modification would be in the children’s best interests. Repeatedly
over the course of these proceedings, including recently, the
children suffered emotionally and their behavior deteriorated
after visits with mother. Moreover, it is undisputed the
children’s various foster parents were dissuaded from offering
long-term stability to the children because of mother’s
interference. Clearly, visits with mother interfered with the
children’s stability and foster placement. Although mother




                               14
claims that was “a previous version of” herself, we are not
persuaded. As the juvenile court explained, “Finally, the kids are
in a place where they’re stable, they’re not stressed out, they’re
not in a place that causes them anxieties and uncertainties.”
Although mother claims the children would derive “some benefit”
from increased visits in a therapeutic setting, even if true, this is
not prima facie evidence that the requested change would be in
the children’s best interests.
      The record does not support mother’s claims of either
changed circumstances or best interests. A section 388 petition
“which alleges merely changing circumstances and would mean
delaying the selection of a permanent home for a child to see if a
parent, who has repeatedly failed to reunify with the child, might
be able to reunify at some future point, does not promote stability
for the child or the child’s best interests.” (In re Casey D. (1999)
70 Cal.App.4th 38, 47, disapproved on other grounds as stated in
In re Caden C. (2021) 11 Cal.5th 614, 636, fn. 5.) This case is
distinguishable from those relied on by mother and, therefore, we
are not persuaded by them. We conclude the juvenile court did
not abuse its discretion in summarily denying mother’s section
388 petition.




                                 15
                      DISPOSITION
     The March 22, 2021 order is affirmed.
     NOT TO BE PUBLISHED.




                                       LUI, P. J.
We concur:




     CHAVEZ, J.




     HOFFSTADT, J.




                              16